   Case 6:18-cv-01100-EFM-ADM Document 136-12 Filed 10/01/19 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



LARRY A. LAWSON,

                             Plaintiff,

       v.                                                     Civil Action No. 6:18-cv-01100

SPIRIT AEROSYSTEMS, INC.,

                             Defendant.



       PLAINTIFF’S SECOND REQUEST FOR PRODUCTION OF DOCUMENTS

       Larry A. Lawson (“Plaintiff”), by and through his counsel, and pursuant to Rules 26 and

34 of the Federal Rules of Civil Procedure, hereby requests that Spirit AeroSystems, Inc.

(“Defendant”) and all other persons acting or purporting to act on its behalf, produce, for

inspection and copying, the documents described below at the offices of Hite, Fanning &

Honeyman L.L.P., 100 N. Broadway, Suite 950, Wichita, KS 67202 within the time prescribed

by the Federal Rules of Civil Procedure and any other applicable rules. Plaintiff propounds this

Second Request for Production of Documents (“Second Request”) without prejudice as to his

First Request for Production of Documents, dated November 30, 2018.

                                           DEFINITIONS

       1.      “Spirit” means Defendant Spirit AeroSystems, Inc., as well as each of its

principals, parents, subsidiaries, affiliates, divisions, agents, officers, directors, members,

employees, shareholders, attorneys, assigns, consultants, representatives, predecessors, and

successors, past, present, or future, in their individual or representative capacities.

       2.      “Lawson” means Plaintiff Larry A. Lawson.
   Case 6:18-cv-01100-EFM-ADM Document 136-12 Filed 10/01/19 Page 2 of 14




       3.      “Asco” means Asco Industries N.V., as well as each of its principals, parents,

subsidiaries, affiliates, divisions, agents, officers, directors, members, employees, shareholders,

attorneys, assigns, consultants, representatives, predecessors, and successors, past, present, or

future, in their individual or representative capacities.

       4.       “Employment Agreement” means the Employment Agreement, dated March 18,

2013, between Lawson and Spirit.

       5.      “Board of Directors” means Spirit’s board of directors, or any committee or

subcommittee thereof.

       6.      “Restrictive Covenant” means a non-compete or non-solicit clause, a clause

identical in language to or serving a similar purpose as Section 4(c) of the Employment

Agreement, or a clause prohibiting or restricting an employee or former employee of Spirit from

engaging in any relationship, employment, or service with an entity other than Spirit.

       7.      “Boeing” means The Boeing Company, as well as each of its principals, parents,

subsidiaries, affiliates, divisions, agents, officers, directors, members, employees, shareholders,

attorneys, assigns, consultants, representatives, predecessors, and successors, past, present, or

future, in their individual or representative capacities.

       8.       “Airbus” means Airbus S.A.S., as well as each of its principals, parents,

subsidiaries, affiliates, divisions, agents, officers, directors, members, employees, shareholders,

attorneys, assigns, consultants, representatives, predecessors, and successors, past, present, or

future, in their individual or representative capacities.

       9.      “Rolls Royce” means Rolls Royce plc, as well as each of its principals, parents,

subsidiaries, affiliates, divisions, agents, officers, directors, members, employees, shareholders,




                                                  -2-
   Case 6:18-cv-01100-EFM-ADM Document 136-12 Filed 10/01/19 Page 3 of 14




attorneys, assigns, consultants, representatives, predecessors, and successors, past, present, or

future, in their individual or representative capacities.

       10.      “Embraer” means Embraer S.A., as well as each of its principals, parents,

subsidiaries, affiliates, divisions, agents, officers, directors, members, employees, shareholders,

attorneys, assigns, consultants, representatives, predecessors, and successors, past, present, or

future, in their individual or representative capacities.

       11.     “Lockheed Martin” means Lockheed Martin Corporation, as well as each of its

principals, parents, subsidiaries, affiliates, divisions, agents, officers, directors, members,

employees, shareholders, attorneys, assigns, consultants, representatives, predecessors, and

successors, past, present, or future, in their individual or representative capacities.

       12.     “GE Aviation” means GE Aviation, as well as each of its principals, parents,

subsidiaries, affiliates, divisions, agents, officers, directors, members, employees, shareholders,

attorneys, assigns, consultants, representatives, predecessors, and successors, past, present, or

future, in their individual or representative capacities.

       13.     “Onex” means Onex Corporation, Onex Group, as well as each of its principals,

parents, subsidiaries, affiliates, divisions, agents, officers, directors, members, employees,

shareholders, attorneys, assigns, consultants, representatives, predecessors, and successors, past,

present, or future, in their individual or representative capacities.

       14.     “Documents” is used in the broadest possible sense permissible under Rule 34 of

the Federal Rules of Procedure and shall mean all written or graphic matter, computer memory,

tapes or other tangible things by which information is contained, stored or displayed, of every

kind or description, however produced or reproduced, whether draft or final, original or

reproduction, signed or unsigned, and regardless of whether approved, signed, sent, received,




                                                  -3-
   Case 6:18-cv-01100-EFM-ADM Document 136-12 Filed 10/01/19 Page 4 of 14




redrafted, or executed, including but not limited to: written communications, emails, letters,

correspondence, memoranda or notes of telephone conversations or personal conversations,

diaries, desk calendars, interoffice or intraoffice communications, records, studies, analyses,

statistical and financial statements, charts, graphs, reports, working papers, records, notes,

manuals, books, instructions, telegrams, receipts, contracts, agreements, computer printouts,

computer disks, computer programs, or material similar to any of the foregoing, however

denominated, by whomever prepared, and to whomever addressed, which are in your possession,

custody or control or to which you have, have had or can obtain access.

       15.     “Communications” means any and all manner of transmitting, sending, receiving,

transferring, conveying, disclosing or exchanging information, whether in writing, including via

mail, electronic mail or telefaxes, or orally in person, by phone or by other recorded media such

as audio or video tape or otherwise.

       16.     “Electronically-Stored Information” or “ESI” means information generated,

received, processed, recorded, manipulated, communicated, stored, or used in digital form

including metadata (e.g., author, recipient, file creation date, file modification date, etc.). ESI

includes, without limitation, data stored on or in computer servers, computer hard drives,

computer desktops, laptops, handheld or tablet computers, portable digital media, backup

media, CD-ROMs, DVD-ROMs, floppy discs, non-volatile memory including flash memory

devices, external hard drives, internal or external web sites, personal digital assistants (such as

Palm or Blackberry devices), cell phones, electronic voicemail systems, text messages, instant

messages, e-mails and attachments to e-mails, or any device or medium capable of storing data

in any format. ESI also includes, without limitation, output resulting from the use of any

software program, including, without limitation, word processing documents, spreadsheets,




                                                 -4-
   Case 6:18-cv-01100-EFM-ADM Document 136-12 Filed 10/01/19 Page 5 of 14




database files, charts, graphs and outlines, electronic mail, AOL Instant MessengerTM (or

similar programs), bulletin board programs, operating systems, source code, PRF files, PRC

files, batch files, ASCII files, and all miscellaneous media on which they reside and regardless of

whether said electronic data exists in an active file, a deleted file, or file fragment. All ESI

produced shall include sufficient metadata fields to identify, at minimum, its author, recipient,

date and time of creation and modification, and where the document was located.

       17.        “Person” means any natural person or any business, legal or governmental entity

or association.

       18.        “And” and “or” shall mean and include both the conjunction and the disjunctive.

       19.        “All” shall be construed to include “all,” “every,” and “each” as necessary to

make the request inclusive rather than exclusive.

                                          INSTRUCTIONS

       1.         The Requests require that you produce documents in a manner that satisfies the

requirements of Rules 26 and 34 of the Federal Rules of Civil Procedure.

       2.         Each Request seeks production of each document in its entirety, without

abbreviation or redaction, and all drafts and non-identical copies of each document, including,

but not limited to, all attachments, actual, proposed, or contemplated, envelopes, transmittal

sheets, “post it notes,” notes, cover letters, exhibits, and enclosures.

       3.         In responding to this Second Request, you shall produce separately all documents

in your possession, custody or control, including documents in the possession, custody or control

of your agents and representatives.

       4.         The term “or” is to be read in both the conjunctive and disjunctive and shall serve

as a request for information that would be responsive under a conjunctive reading in addition to

all information that would be responsive to a disjunctive reading.


                                                   -5-
   Case 6:18-cv-01100-EFM-ADM Document 136-12 Filed 10/01/19 Page 6 of 14




       5.      If you claim any form of privilege or any other objection, whether based on

statute, common law or otherwise as a ground for not producing any requested document, please

furnish a list identifying each document for which the privilege or other objection is claimed

together with the following information: date, sender, recipient, persons to whom copies were

provided together with their job titles, subject matter, basis on which a privilege or other

objection is claimed, and the paragraph(s) of this request to which such document responds. If

you claim privilege or any other objection with regard to only part of a document, produce the

part to which there is no objection.

       6.      If any document or copy thereof was but is no longer in your possession, custody

or subject to your control, please state and specify in detail for each such document: date, sender,

recipient, persons to whom copies were provided together with their job titles, the information

contained therein, the date upon which it ceased to exist, the disposition that was made of it and

the identity of all persons having knowledge of the contents thereof.

       7.      In making production, produce all documents as kept in the normal course of

business and identify the file from which each document was taken.

       8.      In making production of ESI, you should produce all data or information that

exists in electronic or magnetic form, including electronic data compilations, electronic email, or

documents that are kept in electronic format (such as Microsoft Outlook, Lotus Notes, Microsoft

Word, Microsoft Excel, Microsoft PowerPoint). All information in electronic or magnetic form

is hereby requested to be produced in the following format:

               •   Data load files in Summation (DII and Summary) and Concordance (OPT,
                   DAT, and LFP load files) formats corresponding to each production volume.

               •   Document images should be 300 DPI in single page Group IV, TIFF format.

               •   Extracted/OCR text files on a document level.



                                                 -6-
   Case 6:18-cv-01100-EFM-ADM Document 136-12 Filed 10/01/19 Page 7 of 14




               •   Excel files or other spreadsheet file types should be produced natively with
                   links referenced in the “DocLink” field. Natively produced documents should
                   also be accompanied by a TIFF image slip sheet indicating the document was
                   produced natively.

               •   Media files, such as audio and video, should be produced in native format
                   with links referenced in the “DocLink” field. Natively produced documents
                   should also be accompanied by a TIFF image slip sheet indicating the
                   document was produced natively.

               •   Metadata produced should include the following fields of information:
                   BegBates, EndBates, AttachRange, BegAttach, EndAttach, ParentID,
                   ChildIDs, Custodian, FilePath, Subject, ConversationIndex, From, To, CC,
                   BCC, Date Sent, Time Sent, DateReceived, TimeReceived, FileName,
                   Author, DateCreated, DateModified, MD5 Hash, FileSize, FileExtension,
                   DocLink.

       9.      Any production of ESI should be consistent with the format and procedures

agreed to in Sections IV and V of the Agreed Order Establishing Protocol for ESI and Paper

Documents [ECF No. 40].

       10.     These requests shall be deemed to be continuing so as to require supplemental

answers from time to time up until the date of trial. If, after responding, you obtain or become

aware of any additional documents responsive to these requests, you shall produce such

additional documents forthwith as required by Rule 26 of the Federal Rules of Civil Procedure.

       11.     Service of this Second Request does not and is not intended to supplant, modify,

waive, amend, or alter any prior discovery request, including Plaintiff’s First Request for

Production of Documents.

                                         TIME PERIOD

       Unless otherwise specified in an individual Request, this Second Request seeks

documents and information prepared, sent, provided, received, in possession during, or relating

to specific time periods between January 1, 2013 to the present (the “Relevant Period”), or

relating to the Relevant Period whenever prepared.



                                                -7-
   Case 6:18-cv-01100-EFM-ADM Document 136-12 Filed 10/01/19 Page 8 of 14




                      REQUESTS FOR PRODUCTION OF DOCUMENTS

        1.      All analyses or reports regarding Spirit’s present or future competitors, Spirit’s

competitive position within the aerospace industry, or Spirit’s competitive position within the

Boeing or Airbus supply chain.

        2.      All analyses or reports related to Spirit’s past, present, or future customers,

clients, potential customers, or potential clients.

        3.      All Documents and Communications relating to Spirit’s disclosure of its

competitors in its public filings.

        4.      Any and all agreements between Spirit and Rolls Royce, Embraer, Lockheed

Martin or GE Aviation, including any amendments, attachments, addenda, exhibits, schedules,

data compilations, or lists related to those agreements.

        5.      Any Documents or Communications generated in the ordinary course of business

with respect to the agreements sought in Request 4.

        6.      All agreements entered into by Spirit and any current or former employees

identified in Spirit’s organizational charts produced on December 7, 2018, other than Lawson,

that contain a Restrictive Covenant.

        7.      All Documents and Communications referring to or relating to any dispute,

litigation or contemplated litigation regarding any Restrictive Covenant contained in an

agreement responsive to Request 6.

        8.      All Documents and Communications relating to any alternative or subsequent

employment, other than employment with Spirit, for any person identified in Spirit’s

organizational charts produced on December 7, 2018 who is no longer employed by Spirit,

including but not limited to the below individuals:

                (a)     Sanjay Kapoor


                                                  -8-
   Case 6:18-cv-01100-EFM-ADM Document 136-12 Filed 10/01/19 Page 9 of 14




               (b)        Scott Eads

               (c)        Jonathan Connell

               (d)        Heidi Wood

               (e)        Charlie McKinny

               (f)        Alan Hermanson

               (g)        Rod Webber

               (h)        Jim Urso

               (i)        Tony Hardone

               (j)        Lillian Dukes

               (k)        Charles Baggett

               (l)        Janice Christol

               (m)        Tony Kondrotis

               (n)        Andy Cobb

               (o)        Ken Evans

       9.      All Documents and Communications (excepting those of a personal nature) with

any person identified in Spirit’s organizational charts produced on December 7, 2018 who is no

longer employed by Spirit, including but not limited to the persons identified in Request 8, that

post-dates their final day of employment at Spirit.

       10.     All Documents and Communications regarding Spirit’s business relationship with

the following entities:

               (a)        Beechcraft Corporation

               (b)        Spirit Airlines, Inc.

               (c)        Elbit Systems of America, LLC

               (d)        Wesco Aircraft Holdings, Inc.

               (e)        Textron Inc.


                                                   -9-
  Case 6:18-cv-01100-EFM-ADM Document 136-12 Filed 10/01/19 Page 10 of 14




                (f)     Textron Aviation

                (g)     Gulfstream

                (h)     Vought

                (i)     TE Connectivity, Ltd.

                (j)     Northrop Grumman Innovation Systems Inc.

                (k)     Booz Allen Hamilton.

        11.     All Documents and Communications regarding the relationship of any current or

former member of Spirit’s Board of Directors with any entity, other than Spirit, which they

“directly or indirectly own, manage, operate, control, be employed by, serve as an officer or

director of, solicit sales for, invest in, participate in, advise, consult with, or be connected with

the ownership, management, operation, or control of.”

        12.     All Documents and Communications describing or listing the products, parts,

structures, or components that Spirit currently manufactures or sells, has manufactured or sold in

the last five years, and is considering or has considered manufacturing or selling, including but

not limited to Documents describing each product and its end uses.

        13.     All Documents and Communications relating to competition in the manufacture

or sale of any product identified in Request 12, including but not limited to, market studies,

forecasts and surveys, and all other Documents or Communications relating to:

                (a)     The sales, market share, or competitive position of Spirit or any of its
                        competitors;

                (b)     The relative strength or weakness of persons or companies producing or
                        selling each product produced or sold by Spirit;

                (c)     Supply and demand conditions;

                (d)     Attempts to win customers or business from other persons or companies;

                (e)     Any losses of customers, business or sales to other persons or companies;



                                                  -10-
  Case 6:18-cv-01100-EFM-ADM Document 136-12 Filed 10/01/19 Page 11 of 14




       14.     All Documents and Communications relating to any companies or individuals

considered or analyzed by any committee or person (including, but not limited to Spirit’s

Compensation Committee) responsible for evaluating or establishing the compensation of

Spirit’s directors, officers, or management.

       15.     All presentations to management committees, executive committees, the Board of

Directors, or any committee of the Board of Directors relating to Spirit’s business plans,

strategies and objectives.

       16.     All meeting minutes and associated notes, materials, or Board packages of any

meeting of Spirit’s Board of Directors, from January 1, 2015 to the present.

       17.     All competitive analyses, market analyses, presentations, reports, studies, or

similar documents relating to Spirit’s fabrication business.

       18.     All scope of services documents, production or sales contracts, or similar

documents relating to Spirit’s fabrication business.

       19.     All Documents and Communications describing or listing the components,

materials, or products that Spirit has fabricated, currently fabricates, or is considering or has

considered fabricating, including but not limited to Documents describing the end uses of each

component, material, or product.

       20.     All Documents and Communications relating to Spirit’s efforts to grow, expand,

or reorganize its fabrication business.

       21.     All Documents and Communications relating to a decision by Spirit to fabricate

or insource the production of any component, material, or product.

       22.     All Documents and Communications relating to components, materials, or

products that Spirit has considered fabricating or insourcing.




                                                 -11-
  Case 6:18-cv-01100-EFM-ADM Document 136-12 Filed 10/01/19 Page 12 of 14




        23.     All Documents and Communications relating to Spirit’s plans for, interest in,

contemplation of, or efforts undertaken to bring about any acquisition, divestiture, joint venture,

alliance, or merger.

        24.     All internal Documents and Communications relating to the business,

competitive, or strategic rationale for Spirit’s planned acquisition or combination with Asco.

        25.     All Documents and Communications relating to Spirit’s participation in the

Boeing Partners Network.

        26.     All Documents and Communications relating to any contemplated spin-off,

divestiture, or sale of Spirit’s fabrication business to Onex, in whole or in part.

        27.     All analyses or reports related to Spirit’s past, present, or future suppliers or

potential suppliers.

        28.     All Documents and Communications regarding Elliott Management, L.P., Elliott

Associates, L.P., or Elliott International, L.P..

        29.     All documents setting forth, listing, or identifying any entity that is part of Spirit’s

Preferred Suppliers Network.

        30.     All documents relating to the business rationale, justification for, or plan for the

creation of or transition to the Preferred Suppliers Network.

        31.     All Documents and Communications relating to the decision not to include any

entity in the Preferred Suppliers Network.

        32.     Any analysis, report, presentation, or summary regarding the products or services

provided by, or the performance of, any supplier that is a member of the Preferred Suppliers

Network.




                                                    -12-
  Case 6:18-cv-01100-EFM-ADM Document 136-12 Filed 10/01/19 Page 13 of 14




       33.     All Documents and Communications regarding the Counterpoint “Aerostructures

2018” review of the aerostructures market, produced at SPIRIT000000344.

       34.     All reports, analyses, reviews, or surveys regarding the market for aerostructures

or aircraft components, whether drafted or prepared by Spirit or by third-parties.

       35.     All reports, analyses, reviews, or surveys regarding the supply chain for

aerostructures or aircraft components, whether drafted or prepared by Spirit or by third-parties.

       36.     Copies of all data retention policies in place between February 1, 2017 and the

present.

       Dated: February 15, 2019

                                             Respectfully submitted,

                                             /s/ Martin L. Seidel
                                             F. James Robinson Jr. SC #11589
                                             robinson@hitefanning.com
                                             HITE, FANNING & HONEYMAN L.L.P.
                                             100 N. Broadway, Suite 950
                                             Wichita, KS 67202
                                             Telephone: 316.265.7741
                                             Facsimile: 316.267.7803

                                             Martin L. Seidel (admitted pro hac vice)
                                             Matthew Freimuth (admitted pro hac vice)
                                             Jonathan D. Waisnor (admitted pro hac vice)
                                             mseidel@willkie.com
                                             mfreimuth@willkie.com
                                             Willkie Farr & Gallagher LLP
                                             787 Seventh Avenue
                                             New York, NY 10019
                                             Telephone: 212.728.8000
                                             Facsimile: 212.728.8111




                                                -13-
  Case 6:18-cv-01100-EFM-ADM Document 136-12 Filed 10/01/19 Page 14 of 14




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Plaintiff’s Second Request

for Production of Documents was served via electronic mail on this 15th day of February, 2019

on:

       Ann Marie Arcadi
       T. Gregory Jackson
       annmarie.arcadi@arcadijackson.com
       ARCADI JACKSON, LLP
       2911 Turtle Creek Blvd., Suite 450
       Dallas, Texas 75219
       Telephone: 241-865-6458

       Gary L. Ayers
       Jeff DeGraffenreid
       gayers@foulston.com
       jdegraffenreid@foulston.com
       FOULSTON SIEFKIN, LLP
       1551 N. Waterfront Parkway, Suite 100
       Wichita, KS 67206
       Telephone: 316-291-9530

       Counsel for Defendant

                                             /s/ Jonathan D. Waisnor
                                             Jonathan D. Waisnor




                                               -14-
